Order modified by striking out the provision for the payment of counsel fee and by adding the sum of sixty dollars and thirty-six cents to the amount of the fine, making, with the costs, fifty dollars, a total of three hundred and ten dollars cand thirty-six cents. As so modified, order affirmed, without costs. There is no authority for the inclusion of counsel fee in the order, in the absence of a presentation of facts upon which counsel fee could be fixed. Lazansky, P. J., Young and Scudder, JJ., concur; Rich and Seeger, JJ., dissent and vote to affirm.